20-2091-cv(L)
     Callwood v. City of Kingston

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
     PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A
     SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
     (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
     COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3   City of New York, on the 24th day of May, two thousand twenty-two.
 4
 5          PRESENT: PIERRE N. LEVAL,
 6                           RAYMOND J. LOHIER, JR.,
 7                           EUNICE C. LEE,
 8                                   Circuit Judges.
 9          ------------------------------------------------------------------
10          ANGIE CALLWOOD,
11          INDIVIDUALLY AND ON BEHALF
12          OF HER MINOR CHILDREN A.H.
13          AND J.H., JOHNATHON
14          HARDAWAY, INDIVIDUALLY
15          AND ON BEHALF OF HIS MINOR
16          CHILDREN A.H. AND J.H.,
17
18                          Plaintiffs-Appellees,
19
20                    v.                                                         No. 20-2091-cv(L), 20-
21                                                                               2096-cv(CON)
22
 1            JAMES MEYER, INDIVIDUALLY AND AS AN
 2            AGENT AND EMPLOYEE OF THE ULSTER
 3            COUNTY DEPARTMENT OF SOCIAL
 4            SERVICES, DENISE TIMBROUCK,
 5            INDIVIDUALLY AND AS AN AGENT AND
 6            EMPLOYEE OF THE ULSTER COUNTY
 7            DEPARTMENT OF SOCIAL SERVICES,
 8            TAMATHA STITT, INDIVIDUALLY AND AS
 9            AN AGENT AND EMPLOYEE OF THE ULSTER
10            COUNTY DISTRICT ATTORNEY'S OFFICE,
11            ROBERT FARRELL, INDIVIDUALLY AND AS
12            AN AGENT AND EMPLOYEE OF THE
13            KINGSTON POLICE, CITY OF KINGSTON,
14            MICHAEL MILLS, INDIVIDUALLY AND AS
15            AN AGENT AND EMPLOYEE OF THE
16            KINGSTON POLICE DEPARTMENT, TIMOTHY
17            BOWERS, INDIVIDUALLY AND AS AN AGENT
18            AND EMPLOYEE OF THE KINGSTON POLICE
19            DEPARTMENT, RICHARD NEGRON,
20            INDIVIDUALLY AND AS AN AGENT AND
21            EMPLOYEE OF THE KINGSTON POLICE
22            DEPARTMENT, KIRK STRAND,
23            INDIVIDUALLY AND AS AN AGENT AND
24            EMPLOYEE OF THE KINGSTON POLICE
25            DEPARTMENT, EMILY-CLAIRE E. SOMMER,
26            INDIVIDUALLY AND AS AN AGENT AND
27            EMPLOYEE OF THE KINGSTON POLICE
28            DEPARTMENT,
29
30                             Defendants-Appellants. ∗
31            ------------------------------------------------------------------



     ∗
         The Clerk of Court is directed to amend the caption as set forth above.

                                                           2
 1   FOR PLAINTIFFS-APPELLEES:                         STEPHEN BERGSTEIN, Bergstein
 2                                                     & Ullrich, New Paltz, NY
 3                                                     (Stephen R. Coffey, O'Connell
 4                                                     & Aronowitz, Albany, NY, on
 5                                                     the brief)
 6
 7   FOR COUNTY DEFENDANTS-APPELLANTS:                 KELLY A. KLINE, Maynard,
 8                                                     O’Connor, Smith &
 9                                                     Catalinotto, Albany, NY
10                                                     (Adam T. Mandell, Maynard,
11                                                     O’Connor, Smith &
12                                                     Catalinotto, Saugerties, NY, on
13                                                     the brief)
14
15   FOR CITY DEFENDANTS-APPELLANTS:                   MICHAEL T. COOK, Cook,
16                                                     Netter, Cloonan, Kurtz &
17                                                     Murphy P.C., Kingston, NY
18
19
20         Appeal from an order of the United States District Court for the Northern

21   District of New York (Gary L. Sharpe, Judge).

22         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

23   AND DECREED that the appeal is in part DISMISSED for lack of appellate

24   jurisdiction, and the order of the District Court is AFFIRMED in part and

25   REVERSED and REMANDED in part.

26         The Defendants-Appellants in this case are employees of the Kingston

27   Police Department (“City Defendants”), as well as employees of the Ulster

                                             3
 1   County Department of Social Services (“DSS”) and of the Ulster County District

 2   Attorney's Office (“County Defendants”). They appeal from the June 1, 2020

 3   order of the District Court (Sharpe, J.) denying in part their motion for summary

 4   judgment to dismiss, on qualified immunity grounds, a number of claims arising

 5   from the February 2014 removal of plaintiffs A.H. and J.H., both minor children,

 6   from a hotel room, their placement in foster care, and the arrest of their parents,

 7   plaintiffs Angie Callwood and Johnathon Hardaway, for child neglect under

 8   New York law. We assume the parties’ familiarity with the underlying facts and

 9   the record of prior proceedings, to which we refer only as necessary to explain

10   our decision.

11         I.     Appellate Jurisdiction

12         The Plaintiffs argue that we lack jurisdiction to review this interlocutory

13   appeal because there are continuing material factual disputes on appeal that

14   preclude us from resolving the issue of qualified immunity. The collateral order

15   doctrine permits us to review a defendant’s entitlement to qualified immunity

16   following denial of a motion for summary judgment “only to the narrow extent

17   [it] turn[s] on questions of law.” Bolmer v. Oliveira, 594 F.3d 134, 140 (2d Cir.


                                              4
 1   2010). If a factual determination, including the sufficiency of a plaintiff’s

 2   evidence to prove particular facts, “is a necessary predicate to the resolution of

 3   whether qualified immunity is a bar, review is postponed.” Parkinson v.

 4   Cozzolino, 238 F.3d 145, 149 (2d Cir. 2001) (quotation marks omitted).

 5         We conclude that “a factual finding is essential to resolving the issue of

 6   qualified immunity” as to all of the Defendants-Appellants except Sergeant Kirk

 7   Strand, James Meyer, and Denise Timbrouck. Kaminsky v. Rosenblum, 929 F.2d

 8   922, 927 (2d Cir. 1991). With the exception of these three defendants, the

 9   Defendants-Appellants either explicitly challenge the Plaintiffs’ facts or the

10   sufficiency of the Plaintiffs’ evidence, or they rely on arguments based on their

11   own contested version of the facts, rather than “argu[ing] that they are entitled to

12   qualified immunity on the basis of” facts alleged or stipulated to by the Plaintiffs.

13   Franco v. Gunsalus, 972 F.3d 170, 175 (2d Cir. 2020). The contested facts include:

14   whether the parents could be contacted while they were away from the hotel;

15   whether hotel staff spoke with the children before contacting the Kingston Police

16   Department; the conditions of the children and the hotel room where they were

17   found; whether the officers had an investigative or child welfare–related purpose


                                               5
 1   for medically examining the children; what evidence influenced the decision to

 2   arrest and charge the parents; and whether any evidence was fabricated or

 3   withheld by the police or prosecution.

 4         For these reasons, we dismiss the appeal of the claims against all the

 5   Defendants-Appellants except for Strand, Meyer, and Timbrouck, who raise

 6   purely legal issues over which “we may properly exercise interlocutory

 7   jurisdiction.” Locurto v. Safir, 264 F.3d 154, 170 (2d Cir. 2001).

 8         II.    The Merits

 9         We thus turn to the merits of the claims against the remaining Defendants-

10   Appellants—Strand, Meyer, and Timbrouck.

11                A. Sergeant Strand

12         The Plaintiffs allege several § 1983 causes of action against Strand,

13   including for: unlawful seizure in violation of the Fourth Amendment in

14   connection with the children’s removal from the hotel to the hospital (fifth cause

15   of action); false imprisonment for their confinement in the hotel room and

16   hospital room (third cause of action); conducting an unlawful search and seizure

17   in violation of the Fourth Amendment, arising from the medical examinations of


                                               6
 1   the children (fourth and seventh causes of action); and deliberate indifference to

 2   medical needs in violation of the Fourteenth Amendment, 1 arising from

 3   Hardaway’s arrest and medical emergency (fourteenth cause of action). We have

 4   jurisdiction to review Strand’s appeal of the denial of qualified immunity on

 5   these claims because the facts relevant to his involvement are undisputed.

 6         We turn first to the Plaintiffs’ claims that Strand violated the children’s

 7   Fourth Amendment rights by removing them from the hotel and the hospital

 8   without first obtaining parental consent or judicial authorization and by ordering

 9   their medical examinations. According to the record, one or both of the police

10   officers, Mills and Farrell, who were on the scene at the hotel, called Strand—

11   who was then the desk sergeant inside the police department’s dispatch room—

12   and informed him that two children had been left alone in a hotel room in

13   disarray, including with human feces in the room, that one of the children had a

14   mental disability; and that the parents could not be reached. Relying on Mills’s

15   and Farrell’s report of the condition of both the hotel room and the children, as



     1
      Though the Plaintiffs raised this claim under the Eighth Amendment, we construe it as
     a Fourteenth Amendment claim because the events at issue involved pretrial detention.
     See Darby v. Greenman, 14 F.4th 124, 128 (2d Cir. 2021).

                                               7
 1   well as the parents’ supposed inaccessibility, Strand directed that the children be

 2   medically examined and removed from the hotel and then ultimately to foster

 3   care.

 4           In determining whether Strand was entitled to qualified immunity for his

 5   decisions regarding the children, we consider that, under the Fourth

 6   Amendment, “exigent circumstances” may justify a government official’s

 7   removal or medical examination of a child without parental consent or a court

 8   order. Southerland v. City of New York, 680 F.3d 127, 156, 161 (2d Cir. 2012);

 9   Tenenbaum v. Williams, 193 F.3d 581, 604–05 (2d Cir. 1999). Here, the record

10   does not support the proposition that Strand gained any additional information

11   between the time of the children’s removal from the hotel and the time of their

12   removal from the hospital into foster care. Indeed, the Plaintiffs do not identify

13   any updates that Strand received during that period. The limited information

14   Strand possessed at the time he ordered the removal and medical examination of

15   the children “would warrant a person of reasonable caution” to believe that

16   exigent circumstances justified his decision to do so. Tenenbaum, 193 F.3d at

17   599, 605. Accordingly, we conclude that Strand was entitled to qualified


                                              8
 1   immunity on the Plaintiffs’ third, fourth, fifth, and seventh causes of action

 2   under the Fourth Amendment, arising from the children’s medical examinations

 3   and removal from the hotel ultimately into foster care, and we reverse the

 4   District Court’s denial of qualified immunity as to these claims.

 5           We next consider whether Strand’s actions are entitled to qualified

 6   immunity on Hardaway’s Fourteenth Amendment claim of deliberate

 7   indifference to his medical needs (fourteenth cause of action)—a claim over

 8   which we have jurisdiction because the facts relevant to his involvement are not

 9   in dispute, namely, that Hardaway exhibited signs of a serious medical condition

10   after his arrest, and that an officer who was with Hardaway called Strand (who

11   was not present) and informed him that Hardaway was “faking it.” Joint App’x

12   4224.

13           At the time of the events in this case (February 2014), this Court’s standard

14   as to the relevant prong of a Fourteenth Amendment deliberate indifference

15   claim employed a subjective perspective, i.e., whether the defendant “was both

16   aware of facts from which the inference could be drawn that a substantial risk of

17   serious harm existed, and also drew the inference.” Caiozzo v. Koreman, 581


                                                9
1   F.3d 63, 72 (2d Cir. 2009) (notations of alterations omitted), modified by Darnell

2   v. Pineiro, 849 F.3d 17 (2d Cir. 2017). On the merits, the Plaintiffs point to no

3   record evidence that Strand—who was told merely that Hardaway was “faking”

4   an unidentified medical issue and who was provided with no additional detail

5   about Hardaway’s condition—was aware of facts from which an inference of

6   substantial risk of harm to Hardaway could be drawn, or that Strand drew such

7   an inference. See Caiozzo, 581 F.3d at 71. 2 Nor have we been pointed to

8   evidence that Strand either observed or had reason to know that “any




    2
        Since Darnell, in Charles v. Orange Cty., 925 F.3d 73 (2d Cir. 2019), we explained that:

                [A] detainee asserting a Fourteenth Amendment claim for deliberate
                indifference to his medical needs can allege either that the
                defendants knew that failing to provide the complained of medical
                treatment would pose a substantial risk to his health or that the
                defendants should have known that failing to provide the omitted
                medical treatment would pose a substantial risk to the detainee’s
                health.

    Id. at 87. Even under the standard announced in Charles and Darnell, however, the
    result would remain the same. Strand’s information, provided by the officers on the
    scene, furnished no reason for concern about Hardaway’s health. Accordingly, there is
    no basis for finding that Strand “should have known[] that [Hardaway’s] condition
    posed an excessive risk to [his] health or safety,” id. (quotation marks omitted), or that
    his failure to intervene was a violation of Hardaway’s constitutional rights.


                                                   10
 1   constitutional violation [was being] committed by a law enforcement official”

 2   against Hardaway. Anderson v. Branen, 17 F.3d 552, 557 (2d Cir. 1994). The

 3   Plaintiffs have thus failed to show that Strand “acted with deliberate

 4   indifference” to Hardaway’s medical need. Charles v. Orange Cty., 925 F.3d 73,

 5   86 (2d Cir. 2019). We therefore reverse the District Court’s denial of qualified

 6   immunity on that cause of action. 3

 7         In summary, we reverse the District Court’s denial of summary judgment

 8   as to Strand and remand for entry of judgment for Strand on Plaintiffs’ claims of

 9   false imprisonment, unlawful medical examinations, and deliberate indifference

10   (third, fourth, fifth, seventh, and fourteenth causes of action).

11                B. Meyer and Timbrouck

12         We next turn to the Plaintiffs’ third cause of action under § 1983 for false

13   imprisonment against James Meyer and his supervisor, Denise Timbrouck, two

14   County Defendants employed by DSS. This cause of action arises from Meyer’s

15   and Timbrouck’s roles in removing the children from the hospital to foster care.




     3We note that, at oral argument, Plaintiffs’ counsel did not dispute that Strand never
     actually saw Hardaway. Oral Argument Audio Recording at 23:12–25:56.

                                                11
 1   Meyer and Timbrouck argue that they are entitled to both qualified immunity

 2   under federal law and to state immunity under New York Social Services Law

 3   § 419, which provides immunity from liability under New York state law for

 4   child protective services institutions and their staffs under specified

 5   circumstances. The District Court held that, taking Plaintiffs’ version of the facts

 6   as true, Meyer and Timbrouck were not entitled to immunity under state law or

 7   under federal law.

 8         “Conduct that is wrongful under section 1983 cannot be immunized by

 9   state law.” McClary v. O'Hare, 786 F.2d 83, 85 (2d Cir. 1986) (citing Martinez v.

10   California, 444 U.S. 277, 284 & n. 8 (1980)). “The Supremacy Clause of the

11   Constitution guarantees that state law will not preempt or otherwise

12   erode § 1983 causes of action,” Gronowski v. Spencer, 424 F.3d 285, 297 (2d Cir.

13   2005), and the District Court erred insofar as it applied the state immunity

14   standard to the Plaintiffs’ federal claim. 4




     4The County Defendants misread Preston v. Quinn, 87 F. App’x 221 (2d Cir. 2004), as
     meaning that New York Social Services Law § 419 conferred immunity with respect to
     federal claims under § 1983. However, as McClary, Martinez, and Gronowski indicate,
     the New York statute does not provide immunity as to a claim brought under § 1983.

                                                12
 1         By contrast, the District Court correctly concluded that, construing the

 2   evidence in the light most favorable to the Plaintiffs, as we must, neither Meyer

 3   nor Timbrouck is entitled to qualified immunity on the false imprisonment claim

 4   under federal law. Before removing the children to foster care, Meyer became

 5   aware of exculpatory information that undermined the initial report of child

 6   neglect. Meyer nevertheless proceeded to remove the children without

 7   providing Timbrouck with that information. 5 It is established that caseworkers

 8   are not “free to substantiate a claim of [parental child] abuse . . . by ignoring

 9   overwhelming exculpatory information or by manufacturing false evidence.”

10   Wilkinson ex rel. Wilkinson v. Russell, 182 F.3d 89, 104 (2d Cir. 1999)

11   (Sotomayor, J.). We have explained that “[a]n investigation passes constitutional

12   muster provided simply that case workers have a ‘reasonable basis’ for their

13   findings of abuse.” Id. Because there was evidence in the record that Meyer

14   possessed information that cast serious doubt on the report of parental neglect or




     5Specifically, there was evidence in the record that Meyer learned that certain details in
     the initial report DSS received were incorrect and that the police were alleged to have
     searched the room.

                                                 13
 1   abuse, we agree with the District Court that he was not entitled to qualified

 2   immunity at this stage.

 3         We turn finally to the claims against Timbrouck, who was not aware of the

 4   exculpatory information. “[I]t is unconstitutional for state officials to effect a

 5   child's removal on an ‘emergency’ basis where there is reasonable time safely to

 6   obtain judicial authorization.” Tenenbaum, 193 F.3d at 596; cf. N.Y. Fam. Ct. Act

 7   § 1026(a) (child removed without court order shall be returned if “there is not an

 8   imminent risk to the child’s health in so doing” and “every reasonable effort”

 9   must be made to communicate with the child’s parent). The Plaintiffs claim that

10   Timbrouck participated in removing the children from the hospital to foster care

11   without attempting to contact the parents or seek judicial authorization. Pl.’s Br.

12   61. Some evidence at summary judgment showed that over an hour passed

13   between DSS’s receipt of the initial child neglect report and the children’s

14   removal to foster care, thus giving Timbrouck time to seek consent or

15   authorization. We affirm the District Court’s denial of qualified immunity for

16   Meyer and Timbrouck.




                                               14
 1         We have considered the Defendants-Appellants’ remaining arguments and

 2   conclude that they are without merit. For the foregoing reasons, the appeal is in

 3   part DISMISSED for lack of appellate jurisdiction, and the order of the District

 4   Court is AFFIRMED in part and REVERSED and REMANDED in part.

 5                                         FOR THE COURT:
 6                                         Catherine O’Hagan Wolfe, Clerk of Court
 7
 8
 9
10
11




                                             15